UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 Form 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended December 29, 2012 Commission File Number0-01989 Seneca Foods Corporation (Exact name of Company as specified in its charter) New York 16-0733425 (State or other jurisdiction of (I. R. S. Employer incorporation or organization) Identification No.) 3736 South Main Street, Marion, New York (Address of principal executive offices) (Zip Code) Company's telephone number, including area code315/926-8100 Not Applicable Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No Indicate by check mark whether the Company is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filerþ Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨Noþ The number of shares outstanding of each of the issuer's classes of common stock at the latest practical date are: Class Shares Outstanding at January 25, 2013 Common Stock Class A, $.25 Par Common Stock Class B, $.25 Par Seneca Foods Corporation Quarterly Report on Form 10-Q Table of Contents Page PART 1 FINANCIAL INFORMATION Item 1 Financial Statements: Condensed Consolidated Balance Sheets-December 29, 2012, December 31, 2011 andMarch 31, 2012 1 Condensed Consolidated Statements of Net Earnings-Three and Nine Months Ended December 29, 2012 and December 31, 2011 2 Condensed Consolidated Statements of Comprehensive Income-Nine Months Ended December 29, 2012 and December 31, 2011 2 Condensed Consolidated Statements of Cash Flows-Nine Months Ended December 29, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Stockholders' Equity-Nine Months Ended December 29, 2012 4 Notes to Condensed Consolidated Financial Statements 5 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3 Quantitative and Qualitative Disclosures about Market Risk 18 Item 4 Controls and Procedures 19 PART II OTHER INFORMATION Item 1 Legal Proceedings 20 Item 1A Risk Factors 20 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3 Defaults Upon Senior Securities 20 Item 4 Mine Safety Disclosures 20 Item 5 Other Information 20 Item 6 Exhibits 20 SIGNATURES 22 SENECA FOODS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands, Except Per Share Data) Unaudited Unaudited December 29, December 31, March 31, ASSETS Current Assets: Cash and Cash Equivalents $ $ $ Accounts Receivable, Net Loan Receivable (Note 2) - Inventories (Note 3): Finished Goods Work in Process Raw Materials and Supplies Total Inventories Deferred Income Tax Asset, Net Refundable Income Taxes - - Other Current Assets Total Current Assets Property, Plant and Equipment, Net Deferred Income Tax Asset, Net - Other Assets Total Assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts Payable $ $ $ Accrued Vacation Accrued Payroll Other Accrued Expenses Income Taxes Payable - Current Portion of Long-Term Debt Total Current Liabilities Long-Term Debt, Less Current Portion (Note 4) Deferred Income Taxes - - Other Long-Term Liabilities Total Liabilities Commitments Stockholders' Equity: Preferred Stock Common Stock, $.25 Par Value Per Share Additional Paid-in Capital Treasury Stock, at cost ) ) ) Accumulated Other Comprehensive Loss ) ) ) Retained Earnings Total Stockholders' Equity Total Liabilities and Stockholders’ Equity $ $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 SENECA FOODS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF NET EARNINGS (Unaudited) (In Thousands, Except Per Share Data) Three Months Ended Nine Months Ended December 29, December 31, December 29, December 31, Net Sales $ Costs and Expenses: Cost of Product Sold Selling and Administrative Restructuring - 39 Other Operating Income ) Total Costs and Expenses Operating Income Interest Expense, Net Earnings Before Income Taxes Income Taxes NetEarnings $ Earnings Attributable to Common Stock $ Basic Earnings per Common Share (Note 10) $ Diluted Earnings per Common Share (Note 10) $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. SENECA FOODS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (In Thousands) Three Months Ended Nine Months Ended December 29, December 31, December 29, December 31, Comprehensive income: Net earnings $ Change in pension and post retirement benefits (net of tax) ) 53 98 Total $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 SENECA FOODS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In Thousands) Nine Months Ended December 29, 2012 December 31, 2011 Cash Flows from Operating Activities: Net Earnings $ $ Adjustments to Reconcile Net Earnings to Net Cash Used in Operations: Depreciation & Amortization Gain on the Sale of Assets ) ) Deferred Income Tax (Benefit) Expense ) Changes in Operating Assets and Liabilities: Accounts Receivable Inventories ) ) Other Current Assets ) ) Income Taxes Accounts Payable, Accrued Expenses and Other Liabilities Net Cash Used in Operations ) ) Cash Flows from Investing Activities: Additions to Property, Plant and Equipment ) ) Proceeds from the Sale of Assets Payment of Loan Receivable - Net Cash Used in Investing Activities ) ) Cash Flow from Financing Activities: Long-Term Borrowing Payments on Long-Term Debt ) ) Borrowings on Notes Payable - Other ) Purchase of Treasury Stock ) ) Dividends ) ) Net Cash Provided by Financing Activities Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents, Beginning of the Period Cash and Cash Equivalents, End of the Period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 SENECA FOODS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS STOCKHOLDERS' EQUITY (Unaudited) (In Thousands) Additional Accumulated Other Preferred Common Paid-In Treasury Comprehensive Retained Stock Stock Capital Stock Loss Earnings Balance March 31, 2012 $ ) $ ) $ Net earnings - Cash dividends on preferred stock - ) Equity incentive program - 3 46 - - - Stock issued for profit sharing plan (Note 5) - - 29 - - - Preferred stock conversion (Note 5) ) 14 - - - Purchase treasury stock (Note 5) ) Change in pension and post retirement benefits adjustment (net of tax benefit $34) - 53 - Balance December 29, 2012 $ ) $ ) $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 SENECA FOODS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) December 29, 2012 1. Unaudited Condensed Consolidated Financial Statements In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all adjustments, which are normal and recurring in nature, necessary to present fairly the financial position of Seneca Foods Corporation (the “Company”) as of December 29, 2012 and results of its operations and its cash flows for the interim periods presented.All significant intercompany transactions and accounts have been eliminated in consolidation.The March 31, 2012 balance sheet was derived from the audited consolidated financial statements.Certain previously reported amounts for the period ended December 31, 2011 have been reclassified to conform to the current period classification. The results of operations for the three and ninemonth periods ended December 29, 2012 are not necessarily indicative of the results to be expected for the full year. In the nine months ended December 29, 2012, the Company sold $151,240,000 of Green Giant finished goods inventory to General Mills Operations, LLC (“GMOL”) for cash, on a bill and hold basis, as compared to $150,981,000for the nine months ended December 31, 2011.Under the terms of the bill and hold agreement, title to the specified inventory transferred to GMOL.The Company believes it has met the criteria required for bill and hold treatment. The accounting policies followed by the Company are set forth in Note 1 to the Company's Consolidated Financial Statements in the Company’s 2012 Annual Report on Form 10-K.In addition, the following accounting policy has changed this fiscal year based on adopting ASU No. 2011-04, “Fair Value Measurements and Disclosures”: Fair Value of Financial InstrumentsThe fair values of cash and cash equivalents, accounts receivable, short-term debt (classified as Level 2 in the fair value hierarchy) and accounts payable approximate cost because of the immediate and short-term maturity of these financial instruments.See note 11 Fair Value of Financial Instruments, for a discussion of the fair value of long-term debt. AcquisitionOn January 15, 2013, the Company completed the acquisition of 100% of the membership interest of Independent Foods, LLC.The business, based in Sunnyside, Washington, is a processor of canned pears, apples and cherries in the United States.The rationale for the acquisition was twofold: (1) the business is a complementary fit with the Company's existing business and (2) it provides an extension of the Company's product offerings.The purchase price was approximately $5.3 million plus the assumption of certain liabilities. In conjunction with the closing, the Company paid $19.5 million of liabilities acquired.Since this acquisition was not completed until the fourth quarter of 2013, the Company will be reporting more details in future reports. Other footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted.These unaudited condensed consolidated financial statements should be read in conjunction with the financial statements and notes included in the Company's 2012 Annual Report on Form 10-K. All references to years are fiscal years ended or ending March 31 unless otherwise indicated.Certain percentage tables may not foot due to rounding. 5 2. During the quarter ended October 1, 2011, the Company acquired $10.0 million of the lending commitments (the "Loan Commitment") made by various lenders under the Third Amended and Restated Credit Agreement dated July 29, 2011 by and among the Borrower ("Borrower"), Bank of America, N.A. as administrative agent and letter of credit issuer, and various other lenders (the "Borrower Credit Facility"), and thus became a co-lender under the Borrower Credit Facility.Upon the closing of such transaction, the Company advanced a total of $10.0 million to fund (i) the Company's then current portion of total advances made to the Borrower under the Credit Agreement and (ii) the balance of the Company's $10.0 million Loan Commitment. The Company acquired the Loan Commitment in connection with negotiations between the Company and the Borrower concerning the Company's possible acquisition of the Borrower through a merger transaction.The Company and the Borrower are no longer pursuing such potential acquisition.All of the Borrower obligations under the Borrower Credit Facility, including those owing to the Company, were due to mature on March 30, 2012. In April 2012, the Company received a partial repayment or $3.7 million.In June 2012, the Company received the remaining $6.3 million due plus interest accrued and the Company has no further obligations with respect to the Loan Commitment. 3. First-In, First-Out (“FIFO”) based inventory costs exceeded LIFO based inventory costs by $136.1 million as of the end of the third quarter of fiscal 2013 as compared to $119.9 million as of the end of the third quarter of fiscal 2012.The change in the LIFO Reserve for the three months ended December 29, 2012 was an increase of $1,268,000 as compared to an increase of $10,774,000 for the three months ended December 31, 2011.The change in the LIFO Reserve for the nine months ended December 29, 2012 was a decrease of $1,176,000 as compared to an increase of $30,055,000 for the nine months ended December 31, 2011.This reflects the projected impact of reduced inflationary cost increases expected in fiscal 2013 versus fiscal 2012. 4. The Company completed the closing of a new five year revolving credit facility (“Revolver”) on July 20, 2011. Available borrowings under the Revolver total $250,000,000 from April through July and $350,000,000 from August through March. The Revolver balance as of December 29, 2012 was $185,860,000 and is included in Long-Term Debt in the accompanying Condensed Consolidated Balance Sheet due to its five year term. The Company utilizes its Revolver for general corporate purposes, including seasonal working capital needs, to pay debt principal and interest obligations, and to fund capital expenditures and acquisitions.Seasonal working capital needs are affected by the growing cycles of the vegetables and fruits the Company processes.The majority of vegetable and fruit inventories are produced during the months of June through November and are then sold over the following year.Payment terms for vegetable and fruit produce are generally three months but can vary from a few days to seven months.Accordingly, the Company’s need to draw on the Revolver may fluctuate significantly throughout the year. The decrease in average amount of Revolver borrowings during the first nine months of fiscal 2013 compared to the first nine months of fiscal 2012 was attributable to improved operating results partially offset by the share repurchases and additional seasonal working capital needs. 6 SENECA FOODS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) December 29, 2012 General terms of the Revolver include payment of interest at LIBOR plus a defined spread. The following table documents the quantitative data for Revolver borrowings during the third quarter and year-to-date periods of fiscal 2013 and fiscal 2012: Third Quarter Year-to-Date (In thousands) (In thousands) Reported end of period: Outstanding borrowings $ Weighted average interest rate 1.48 % 1.89 % 1.48 % 1.89 % Reported during the period: Maximum amount of borrowings $ Average outstanding borrowings Weighted average interest rate 1.47 % 1.78 % 1.51 % 1.61 % 5. During the nine-month period ended December 29, 2012, there were 33,760 shares, or $8,000, of Class B Common Stock (at Par), converted to Class A Common Stock and there were 52,200 shares, or $801,000 of Participating Preferred Stock, also converted to Class A Common Stock.During the nine month period ended December 29, 2012, the Company repurchased 89,046, shares or $2,518,000 of its Class A Common Stock.As of December 29, 2012, 153,879 shares or $3,953,000 of stock have been repurchased under the Company's share repurchase program.In addition, on August 30, 2012, the Company repurchased 864,334 shares of Class A Common Stock in a Board approved transaction outside of the Company's share repurchase program for $25,930,000.All shares were repurchased as Treasury Stock and are not considered outstanding.During the three month period ended June 30, 2012, there were 1,330 shares, or $29,000 of Class B Common Stock issued in lieu of cash compensation under the Company’s Profit Sharing Bonus Plan. 6. The net periodic benefit cost for the Company’s pension plan consisted of: Three Months Ended Nine Months Ended December 29, December 31, December 29, December 31, (In thousands) Service Cost $ Interest Cost Expected Return on Plan Assets ) Amortization of Actuarial Loss Amortization of Transition Asset ) Net Periodic Benefit Cost $ 7 A contribution of $3,000,000 was made to the Pension Plan during the three month period ended December 29, 2012 and a contribution of $15,400,000 was made during the three month period ended December 31, 2011. 7. The following table summarizes the restructuring charges recorded and the accruals established: Long-Lived Severance Asset Charges Other Costs Total (In thousands) Balance March 31, 2012 $
